Exhibit 16.1 JEFFREY & COMPANY CERTIFIED PUBLIC ACCOUNTANTS 61 BERDAN AVENUE WAYNE, NEW JERSEY 07470 LICENSED TO PRACTICE TEL:973-628-0022 IN NEW YORK AND NEW JERSEY FAX:973-696-9002 MEMBER OF AICPA E-MAIL:rgjcpa@optonline.net PRIVATE COMPANIES PRACTICE SECTION MEMBER CENTER FOR PUBLIC COMPANY AUDIT FIRMS May 17, 2014 U.S. Securities and Exchange Commission treet, NE Washington D.C. 20549 We have reviewed the filing of Amanasu Environment Corporation on Form 8-K, dated May 17, 2014, and agree with the statements made therein. Yours truly, Jeffrey & Company
